In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-03-01164-CR
____________

ALVEREZ HECTOR ESPARZA, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 228th District Court
Harris County, Texas
Trial Court Cause No. 956091



 
MEMORANDUM  OPINION
               Appellant pleaded guilty to burglary of a habitation with intent to commit
theft and, in accordance with the plea bargain agreement between appellant and the
State, the trial court sentenced him to confinement for six years.  Appellant filed a
timely pro se notice of appeal.  We dismiss for lack of jurisdiction.
               Rule 25.2(a) of the Texas Rules of Appellate Procedure provides that, in a
plea-bargained case in which the punishment assessed does not exceed the plea
agreement, a defendant may appeal only those matters that were raised by written
motion filed and ruled on before trial, or after obtaining the trial court’s permission
to appeal.  Tex. R. App. P. 25.2(a)(2).
               The trial court’s certification of appellant’s right to appeal in this case states
that this is a plea-bargained case and appellant has no right to appeal.  Therefore,
neither of the exceptions to Rule 25.2(a)(2) applies.  We must dismiss an appeal
unless the record includes a certification that shows the appellant has the right to
appeal.  See Tex. R. App. P. 25.2(d).
               We also note that appellant waived his right to appeal.  See Buck v. State,
45 S.W.3d 275, 278 (Tex. App.—Houston [1st Dist.] 2001, no pet.).
               Accordingly, we dismiss the appeal for lack of jurisdiction.
PER CURIAM
Panel consists of Justices Taft, Keyes, and Bland.
Do not publish.   Tex. R. App. P. 47.2(b).